8 So. 3d 1284 (2009)
Vinton Alrick GRAHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4893.
District Court of Appeal of Florida, Fourth District.
May 27, 2009.
Rehearing Denied May 27, 2009.
Carey Haughwout, Public Defender, and Elisabeth Porter, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 7 So. 3d 524.

ON REMAND FROM THE FLORIDA SUPREME COURT
WARNER, J.
After the supreme court granted review based upon our reliance on Yisrael v. State, 938 So. 2d 546 (Fla. 4th DCA 2006), disapproved in part, 993 So. 2d 952 (Fla. 2008), it granted the petition, quashing our decision and remanding for reconsideration upon application of Yisrael. That decision involved whether documents submitted by the Department of Corrections to establish a prisoner's release date from prison were admissible as exceptions to the hearsay rule. In quashing the opinion of this court, the supreme court noted that it did not have the full appellate record and could not determine for itself whether the documents submitted during Graham's sentencing complied with Yisrael.
We have examined the record. The affidavit of the DOC official and attached report, which the state introduced as evidence of Graham's prison release date, comply with Yisrael. We therefore affirm.[1]
HAZOURI and LEVINE, JJ., concur.
NOTES
[1]  Although the supreme court addressed only the documentation issue, the majority of our opinion dealt with issues regarding Graham's conviction. We interpret the supreme court's opinion as quashing only the issue dealing with the Yisrael issue, and we have not reconsidered any other part of our original opinion.